DETAILED ACTION
Status of Claims
Claims 1, 2, 4-7, 11-21, 29-36 and 38-39 are currently pending.  Claims 1, 2, 4-7 and 11-21 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 29-36 and 38-39 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1, 2, 4-7, 11-21) in the response filed on October 03, 2022 (to the August 23, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claims 29-36) and Group III (claims 38-39) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Accordingly, the August 23, 2022 Requirement for Restriction is made FINAL, and claims 1, 2, 4-7, 11-16 and 17-21 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 20 is objected to because the claim should read:
20.	([...]) The dispersion of claim 17, comprising the antioxidant, wherein the antioxidant is selected form the group consisting of vitamins, antioxidant minerals, antioxidant proteins, antioxidant enzymes, antioxidant
B.	Claim 21 is objected to because the claim should read:
21.	([...]) The dispersion of claim 18, wherein (I) the liquid carrier is a cosmetically acceptable liquid carrier;(2) the liquid carrier comprises a member selected from the group consisting of alkyl benzoates, fatty acid esters, natural product oils, silicone oils and mixtures thereof;[[,]] and/or (3) the liquid carrier comprises a member selected from the group consisting of ethyl benzoates, linear alkyl benzoate, capric/caprylic triglyceride and mixtures thereof.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 4-7, 11-21, 29-36 and 38-39 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to:
1.	([...]) Zinc oxide particles, wherein the particles have:
an O:Zn ratio of at least 0.99,
an average particle size of 1 O to 300 nm,
a sufficient concentration of oxygen vacancies and zinc vacancies to give a dispersion of the particles in C12-C15 alkyl benzoate an orange to tan color corresponding to a ΔE value of at least 15 in a Dispersion Color Test, and
wherein the particles contain no aggregates and have no detectable particles 500 nm or larger, on a number-weighted basis.
wherein the terms, “ΔE” and “Dispersion Color Test” in “a ΔE value of at least 15 in a Dispersion Color Test” are indefinite.  In this regard, it is noted that par. [0027] of the instant published application, US 2022/0000731 A1, states:
[0027]	The color of zinc oxide (ZnO) is measured using the test described below.  The zinc oxide powder has a sufficient concentration of vacancy defect to have substantial exciton quenching (that is, the powder is photocatalytically stable) if it has a ΔE value of at least 15 in the following test.  This test is referred to as the “Dispersion Color Test”.  A carrier solution of 4.30±0.1% Hostaphat KW 340D (INCI Name: Triceteareth-4 Phosphate) in Finsolv TN (INCI Name: C12-15 Alkyl Benzoate) is first prepared.  For powder samples, 3.00±0.01 g of zinc oxide powder on an actives basis is added to a scintillation vial and diluted to a total of 10.00±0.01 g with carrier solution.  For dispersion-based samples where the liquid carrier is known to have a Gardner Number of 2 or less, 3.00±0.01 g of zinc oxide on an actives basis from a dispersion of known zinc oxide content are added to a scintillation vial and diluted to 10.00±0.01 g with pure Finsolv TN.  Color may be expressed as the total color difference relative to a standard (ΔE in L*a*b* color space).  ΔE is calculated from the following expression, as per the CIE76 definition:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where L2*, α2*, and b2* are the color coordinates of test sample and where L1*=99.47, α1′*=−0.16, and b1*=−0.17 and correspond to the color coordinates of a white reference tile.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, “ΔE” and “Dispersion Color Test” render the metes and bounds of the claim unclear as to the required measurement.  Subsequent claims 2, 4-6, 17 and 20 depend on claim 1 and are thus, indefinite as well.  In this regard, examiner suggests amending claim 1 to recite:
1.	([...]) Zinc oxide particles, wherein the particles have:
an O:Zn ratio of at least 0.99,
an average particle size of 1 O to 300 nm,
a sufficient concentration of oxygen vacancies and zinc vacancies to give a dispersion of the particles in C12-C15 alkyl benzoate an orange to tan color corresponding to a ΔE value of at least 15 in a Dispersion Color Test;
wherein the ΔE in the Dispersion Color Test is calculated as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein L2*, α2*, and b2* are the color coordinates of a zinc oxide particle test sample and wherein L1*=99.47, α1′*=−0.16, and b1*=−0.17 correspond to color coordinates of a white reference tile;[[,]] and
wherein the particles contain no aggregates and have no detectable particles 500 nm or larger, on a number-weighted basis.
B.	Claim 5 is drawn to:
5.	([...]) The zinc oxide particles of claim 1, wherein the particles have a ΔE value of 1 to 10 in the DPPH Photocatalytic Stability Test.
wherein the terms, “ΔE” and “DPPH Photocatalytic Stability Test” in “a ΔE value of 1 to 10 in the DPPH Photocatalytic Stability Test” are indefinite.  In this regard, it is noted that par. [0025]-[0026] of the instant published application, US 2022/0000731 A1, states:
[0025]	The photocatalytic stability of zinc oxide (ZnO) is measured using the test described below.  This test is referred to as the “DPPH Photocatalytic Stability Test.”  First, 0.025 g±0.001 g of ZnO powder on an actives basis is added to six 50 mL disposable plastic beakers.  0.0125% DPPH (di(phenyl)-(2,4,6-trinitrophenyl) iminoazanium, also referred to as diphenylpicrylhydrazyl; CAS Number 1898-66-4) is prepared in BCS (ethylene glycol butyl ether) solution. 19.975 g±0.001 of 0.0125% DPPH in BCS solution is added to each beaker containing zinc oxide powder.  In the case of zinc oxide actives being tested from a dispersion, 0.025 g±0.001 of zinc oxide actives are added from dispersion of known zinc oxide content to six 50 mL disposable plastic beakers.  A nominal 0.0125% DPPH solution is prepared in BCS (ethylene glycol butyl ether) where the concentration of BCS is adjusted in a quantity sufficient manner to compensate for the liquid dispersion carrier and any other excipient ingredients in the zinc oxide containing dispersion. 19.975 g±0.001 of the adjusted nominal 0.0125% DPPH in BCS solution is added to each beaker containing zinc oxide dispersion.  Samples are mixed thoroughly with a glass stir rod, and each beaker is sonicated for 60 seconds, ensuring the particles are well-dispersed throughout the solution.  After sonication, the sample is transferred to a labelled scintillation vial.
[0026]	The pre-irradiated samples are measured on a Konica Minolta colorimeter CM-600D Colorimeter or suitable equivalent colorimeter calibrated using a NIST traceable white tile. After taking the measurements, the samples are irradiated. The test mixtures are exposed to UV light in a Q-Labs QUV weatherometer using UVB bulbs at 1.28 Wm−2s−1 at a constant temperature of 50° C. for exactly 5.5 minutes. Finally, the post-irradiated samples are measured on the colorimeter. Photocatalytic stability following UV exposure is indicated by the persistence of the purple color due to the absorption band of the dye at 520 nm. Photocatalytic stability may be expressed as the total color change relative to a standard (ΔE in L*a*b* color space) for a stated UV exposure time. ΔE is calculated from the following expression, as per the CIE76 definition:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where L2*, α2*, and b2*are the color coordinates of test mixture post irradiation and where L1*, α1*, and b1* are the initial color coordinates of test mixture prior to irradiation.  Data is reported as the average ΔE value of the six samples.  A particle is photocatalytically stable if ΔE≤10 in the above photocatalytic stability test.  In DPPH Photocatalytic Stability Test, preferably the particles have a ΔE≤9, 8, 7, 6, 5 or 3, such as ΔE=1 to 10.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, “ΔE” and “DPPH Photocatalytic Stability Test” render the metes and bounds of the claim unclear as to the required measurement.  In this regard, examiner suggests amending claim 5 to recite:
5.	([...]) The zinc oxide particles of claim 1, wherein the particles have a ΔE value of 1 to 10 in adiphenylpicrylhydrazyl (DPPH) Photocatalytic Stability Test;
wherein the ΔE value in the DPPH Photocatalytic Stability Test is calculated as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein L2*, α2*, and b2*are the color coordinates of a zinc oxide particle test mixture post irradiation and where L1*, α1*, and b1* are the initial color coordinates of the zinc oxide particle test mixture prior to irradiation.
C.	Claim 6 is drawn to:
6.	([...]) The zinc oxide of claim 1, wherein the particles have a ΔE value of 15 to 26 in a Dispersion Color Test.
wherein the recitation, “a Dispersion Color Test,” is definite because it is unclear as to whether this term refers to the “Dispersion Color Test” of claim 1, or some other “Dispersion Color Test.”  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  To the extent that claim 6 refers to the “Dispersion Color Test” of claim 1, examiner suggests amending claim 6 to recite:
6.	([...]) The zinc oxide of claim 1, wherein the particles have a ΔE value of 15 to 26 in the[[a]] Dispersion Color Test.
D.	Claim 7 is drawn to:
7.	([...]l) Zinc oxide particles having average particle size of 10 to 300 nm, wherein:
the particles are stoichiometric zinc oxide,
the particles have a ΔE value at most 10 in the DPPH Photocatalytic Stability Test, and
the particles have a ΔE value at least 15 in the Dispersion Color Test.
wherein the terms:
“ΔE” and “DPPH Photocatalytic Stability Test” in “a ΔE value at most 10 in the DPPH Photocatalytic Stability Test,” and
“ΔE” and “Dispersion Color Test” in “a ΔE value at least 15 in the Dispersion Color Test” 
are indefinite.  In this regard, it is noted that par. [0025]-[0027] of the instant published application, US 2022/0000731 A1, describes these terms.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, “ΔE” and “DPPH Photocatalytic Stability Test,” as well as “ΔE” and “Dispersion Color Test,” render the metes and bounds of the claim unclear as to the required measurement.  In this regard, examiner suggests amending claim 7 to recite:
7.	([...]l) Zinc oxide particles having average particle size of 10 to 300 nm, wherein:
the particles are stoichiometric zinc oxide,
the particles have a ΔE value of at most 10 in a
the particles have a ΔE value of at least 15 in a;
wherein the ΔE value in the DPPH Photocatalytic Stability Test is calculated as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein L2*, α2*, and b2*are the color coordinates of a zinc oxide particle test mixture post irradiation and where L1*, α1*, and b1* are the initial color coordinates of the zinc oxide particle test mixture prior to irradiation; and
wherein the ΔE in the Dispersion Color Test is calculated as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein L2*, α2*, and b2* are the color coordinates of a zinc oxide particle test sample and wherein L1*=99.47, α1′*=−0.16, and b1*=−0.17 correspond to color coordinates of a white reference tile.
E.	Claim 11 is drawn to:
11.	(Currently amended) Coated particles, comprising:
(a) zinc oxide particles, having:
(i) an O:Zn ratio of at least 0.99, and
(ii) a sufficient concentration of oxygen vacancies and zinc vacancies to give a dispersion of the particles in C12-C15 alkyl benzoate an orange to tan color corresponding to a ΔE value of at least 15 in a Dispersion Color Test, and
(b) a silica coating, on the zinc oxide particles,
wherein the coated particles have an average particle size of 10 to 300 nm, and
the coated particles contain no aggregates and have no detectable particles 500 nm or larger, on a number-weighted basis.
wherein the terms “ΔE” and “Dispersion Color Test” in “a ΔE value of at least 15 in a Dispersion Color Test” are indefinite.  In this regard, it is noted that par. [0027] of the instant published application, US 2022/0000731 A1, describes these terms.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, “ΔE” and “Dispersion Color Test” render the metes and bounds of the claim unclear as to the required measurement.  Subsequent claims 12-14, 18-19 and 21 depend on claim 11 and are thus, indefinite as well.  In this regard, examiner suggests amending claim 11 to recite:
11.	(Currently amended) Coated particles, comprising:
(a) zinc oxide particles, having:
(i) an O:Zn ratio of at least 0.99, and
(ii) a sufficient concentration of oxygen vacancies and zinc vacancies to give a dispersion of the particles in C12-C15 alkyl benzoate an orange to tan color corresponding to a ΔE value of at least 15 in a Dispersion Color Test, and
(b) a silica coating, on the zinc oxide particles[[,]];
wherein the coated particles have an average particle size of 10 to 300 nm[[,]];
wherein the ΔE in the Dispersion Color Test is calculated as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein L2*, α2*, and b2* are the color coordinates of a zinc oxide particle test sample and wherein L1*=99.47, α1′*=−0.16, and b1*=−0.17 correspond to color coordinates of a white reference tile; and
wherein the coated particles contain no aggregates and have no detectable particles 500 nm or larger, on a number-weighted basis.
F.	Claim 15 is drawn to:

15.	([...]) Coated particles, comprising:
(a) zinc oxide particles, having:
(i) an O:Zn ratio of at least 0.99, and
(ii) a sufficient concentration of oxygen vacancies and zinc vacancies to give a dispersion of the particles in C12-C15 alkyl benzoate an orange to tan color corresponding to a ΔE value of at least 15 in a Dispersion Color Test, and
(b) an organic moiety-containing coating, on the zinc oxide particles,
wherein the coated particles have an average particle size of 10 to 300 nm, and
the coated particles contain no aggregates and have no detectable particles 500 nm or larger, on a number-weighted basis.
wherein the terms “ΔE” and “Dispersion Color Test” in “a ΔE value of at least 15 in a Dispersion Color Test” are indefinite.  In this regard, it is noted that par. [0027] of the instant published application, US 2022/0000731 A1, describes these terms.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, “ΔE” and “Dispersion Color Test” render the metes and bounds of the claim unclear as to the required measurement.  Subsequent claim 16 depends on claim 15 and is thus, indefinite as well.  In this regard, examiner suggests amending claim 15 to recite:
15.	([...]) Coated particles, comprising:
(a) zinc oxide particles, having:
(i) an O:Zn ratio of at least 0.99, and
(ii) a sufficient concentration of oxygen vacancies and zinc vacancies to give a dispersion of the particles in C12-C15 alkyl benzoate an orange to tan color corresponding to a ΔE value of at least 15 in a Dispersion Color Test, and
(b) an organic moiety-containing coating, on the zinc oxide particles,
wherein the ΔE in the Dispersion Color Test is calculated as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein L2*, α2*, and b2* are the color coordinates of a zinc oxide particle test sample and wherein L1*=99.47, α1′*=−0.16, and b1*=−0.17 correspond to color coordinates of a white reference tile;
wherein the coated particles have an average particle size of 10 to 300 nm, and
wherein the coated particles contain no aggregates and have no detectable particles 500 nm or larger, on a number-weighted basis.
Further clarification is required.

Conclusion
Claims 1, 2, 4-7 and 11-21 are rejected.  No claims are allowed.  US 2018/0291210 A1 by Sarkas et al. is noted as a reference of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611